


110 HR 3330 IH: To authorize the Secretary of the Treasury to prescribe

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3330
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Gutierrez (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To authorize the Secretary of the Treasury to prescribe
		  the weights and the compositions of circulating coins, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Coinage
			 Materials Modernization Act of 2007.
		2.Weights and
			 compositions of circulating coins
			(a)Weight and
			 composition of circulating coins determined by the
			 secretarySection 5112(c) of title 31, United States Code, is
			 amended to read as follows:
				
					(c)Weight and
				composition of coinsThe
				Secretary shall prescribe the weight and the composition of the dollar, half
				dollar, quarter dollar, dime, 5-cent, and 1-cent coins. In prescribing the
				weight and the composition of the dollar, half dollar, quarter dollar, dime,
				5-cent, and 1-cent coins, the Secretary shall consider such factors that the
				Secretary considers, in the Secretary’s sole discretion, to be
				appropriate.
					.
			(b)Technical and
			 conforming amendments
				(1)Section 5112(a) of
			 title 31, United States Code, is amended—
					(A)in paragraph (2),
			 by striking and weighs 11.34 grams;
					(B)in paragraph (3),
			 by striking and weighs 5.67 grams;
					(C)in paragraph (4),
			 by striking and weighs 2.268 grams;
					(D)in paragraph (5),
			 by striking and weighs 5 grams; and
					(E)by striking
			 paragraph (6) and inserting the following new paragraph:
						
							(6)A 1-cent coin that is 0.75 inch in
				diameter.
							.
					(2)Section 5112(b) of
			 title 31, United States Code, is amended to read as follows:
					
						(b)Specifications
				for $1 coins and gold coinsThe $1 coin shall be golden in color, have
				a distinctive edge, have tactile and visual features that make the denomination
				of the coin readily discernible, be minted and fabricated in the United States,
				and have similar metallic, anti-counterfeiting properties as United States
				coinage in circulation on the date of enactment of the United States $1 Coin
				Act of 1997. In minting gold coins, the Secretary shall use alloys that vary
				not more than 0.1 percent from the percent of gold required. The specifications
				for alloys are by weight.
						.
				(3)Section 5113(a) of
			 title 31, United States Code, is amended—
					(A)in the 1st
			 sentence, by striking and dime coins and inserting dime,
			 5-cent, and 1-cent coins.; and
					(B)by striking the
			 second and third sentences.
					
